 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                NORTHERN DISTRICT OF CALIFORNIA
 6   THUNDER POWER NEW ENERGY       )
     VEHICLE DEVELOPMENT COMPANY    ) Case Number: 3:18-cv-03115-JST
 7                                  )
     LIMITED,
                                    ) STIPULATION & ORDER RE:
 8                                  ) DISCOVERY OF ELECTRONICALLY
               Plaintiff,           ) STORED INFORMATION FOR PATENT
 9                                  ) LITIGATION
          v.                        )
10                                  )
     BYTON NORTH AMERICA            )
11
     CORPORATION; NANJING BYTON NEW )
                                    )
12   ENERGY VEHICLE TECHNOLOGY      )
     DEVELOPMENT CO., LTD.,         )
13                                  )
               Defendants.          )
14                                  )
15

16   Upon the stipulation of the parties, the Court ORDERS as follows:
17           1. This Order supplements all other discovery rules and orders. It streamlines
18   Electronically Stored Information (“ESI”) production to promote a “just, speedy, and
19   inexpensive determination of this action, as required by Federal Rule of Civil Procedure 1.”
20           2. This Order may be modified in the Court’s discretion or by stipulation. The parties
21   shall jointly submit any proposed modifications within 30 days after the Federal Rule of Civil
22   Procedure 16 Conference.
23           3. As in all cases, costs may be shifted for disproportionate ESI production requests
24   pursuant to Federal Rule of Civil Procedure 26. Likewise, a party’s nonresponsive or dilatory
25   discovery tactics are cost-shifting considerations.
26           4. A party’s meaningful compliance with this Order and efforts to promote efficiency and
27   reduce costs will be considered in cost-shifting determinations.
     ESI ORDER
     Case No. 3:18-cv-03115-JST                                                                  -1-
 1           5. The parties are expected to comply with the District’s E-Discovery Guidelines

 2   (“Guidelines”) and are encouraged to employ the District’s Model Stipulated Order Re: the

 3   Discovery of Electronically Stored Information and Checklist for Rule 26(f) Meet and Confer

 4   regarding Electronically Stored Information.

 5           6. General ESI production requests under Federal Rules of Civil Procedure 34 and 45

 6   shall not include email or other forms of electronic correspondence (collectively “email”). To

 7   obtain email parties must propound specific email production requests.

 8           7. Email production requests shall only be propounded for specific issues, rather than

 9   general discovery of a product or business.

10           8. Email production requests shall be phased to occur after the parties have exchanged

11   initial disclosures and basic documentation about the patents, the prior art, the accused

12   instrumentalities, and the relevant finances. While this provision does not require the production

13   of such information, the Court encourages prompt and early production of this information to

14   promote efficient and economical streamlining of the case.

15           9. Email production requests shall identify the custodian, search terms, and time frame.

16   The parties shall cooperate to identify the proper custodians, proper search terms and proper

17   timeframe as set forth in the Guidelines.

18           10. Each requesting party shall limit its email production requests to a total of five

19   custodians per producing party for all such requests. The parties may jointly agree to modify this

20   limit without the Court’s leave. The Court shall consider contested requests for additional

21   custodians, upon showing a distinct need based on the size, complexity, and issues of this

22   specific case. Cost-shifting may be considered as part of any such request.

23           11. Each requesting party shall limit its email production requests to a total of five search

24   terms per custodian per party. The parties may jointly agree to modify this limit without the

25   Court’s leave. The Court shall consider contested requests for additional search terms per

26   custodian, upon showing a distinct need based on the size, complexity, and issues of this specific

27   case. The Court encourages the parties to confer on a process to test the efficacy of the search
     ESI ORDER
     Case No. 3:18-cv-03115-JST                                                                       -2-
 1   terms. The search terms shall be narrowly tailored to particular issues. Indiscriminate terms, such

 2   as the producing company’s name or its product name, are inappropriate unless combined with

 3   narrowing search criteria that sufficiently reduce the risk of overproduction. A conjunctive

 4   combination of multiple words or phrases (e.g., “computer” and “system”) narrows the search

 5   and shall count as a single search term. A disjunctive combination of multiple words or phrases

 6   (e.g., “computer” or “system”) broadens the search, and thus each word or phrase shall count as a

 7   separate search term unless they are variants of the same word. Use of narrowing search criteria

 8   (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and shall be considered

 9   when determining whether to shift costs for disproportionate discovery. Should a party serve

10   email production requests with search terms beyond the limits agreed to by the parties or granted

11   by the Court pursuant to this paragraph, this shall be considered in determining whether any

12   party shall bear all reasonable costs caused by such additional discovery.

13           12. Nothing in this Order prevents the parties from agreeing to use technology assisted

14   review and other techniques insofar as their use improves the efficacy of discovery. Such topics

15   should be discussed pursuant to the District’s E-Discovery Guidelines.

16
             IT IS SO STIPULATED, through Counsel of Record.
17

18    Dated:                         /s/ Matthew C. Holohan
19                                                       Counsel for Plaintiff
20    Dated:                         /s/ John F. Morrow, Jr. (with permission)
21                                                      Counsel for Defendant
22
             IT IS ORDERED that the forgoing Agreement is approved.
23
     Dated: October 23, 2018
24
                                                 UNITED STATES DISTRICT JUDGE
25

26

27
     ESI ORDER
     71157570V.1
     Case No. 3:18-cv-03115-JST                                                                  -3-
